Citation Nr: 9921966	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to a compensable rating for service-connected 
residuals of closed subluxation fracture, metacarpophalangeal 
joint, left (minor) thumb.

3.  Entitlement to a compensable evaluation for mitral valve 
prolapse.

4.  Entitlement to a compensable evaluation in accordance 
with the provisions of 38 C.F.R. § 3.324 (1998).


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985, and from July 1996 to December 1994.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claims for the appealed issues.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
bilateral ankle disorder is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran's residuals of a closed subluxation fracture, 
metacarpophalangeal joint, left (minor) thumb, is manifested 
by some irregularity of the proximal phalanx of the first 
digit of the left hand.

3.  The veteran's mitral valve prolapse is manifested by no 
symptomatology, and no active disease.

4.  Interference with normal employability as a result of the 
veteran's service-connected disabilities is not shown.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable rating for service-
connected residuals of a closed subluxation fracture, 
metacarpophalangeal joint, left (minor) thumb, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5224 (1998).

3.  The criteria for a compensable rating for service-
connected residuals of mitral valve prolapse have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.102, 4.1-4.14, 4.104, Diagnostic Code 7099-7000 (1998).

4.  The criteria for a compensable evaluation in accordance 
with the provisions of 38 C.F.R. § 3.324 have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.324 and Part 4 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran failed to appear for a 
personal hearing before the undersigned Member of the Travel 
Board on April 15 1999.  There is no indication that the 
March 1999 notice to the veteran of the hearing, which was 
mailed to the veteran at his address of record, to which all 
other correspondence to the veteran had previously been 
mailed, was returned as not being deliverable.  The Board 
notes that it is well established that the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Insofar as the veteran has not notified VA of 
any address change, and has not requested that the hearing be 
rescheduled, the Board is of the opinion that no further 
assistance to the veteran in this regard is required on the 
part of VA, and that the veteran's claim must be adjudicated 
on the evidence now of record.  38 U.S.C.A. § 5107(a).

The Board also notes the veteran failed to appear for two 
scheduled VA examinations in June and October 1998.  A review 
of the claims file also reveals the veteran failed to appear 
for other scheduled VA examinations in regard to these 
claims.  As noted above, if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood, supra.  Insofar as the veteran 
has not notified VA of any address change, and has not 
notified VA that he did not receive notices of these 
scheduled examinations, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  Also, in light of the veteran's failure to cooperate 
with VA's efforts to assist him by scheduling VA examinations 
to determine the severity of his disabilities, his claims 
must be evaluated on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).

I.  Service connection for a bilateral ankle disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A January 1985 inservice physical examination report, at the 
end of the veteran's first period of active duty service, 
indicates that upon clinical evaluation his lower extremities 
were found to be normal.  A September 1985 pre-enlistment 
physical examination report also indicates that upon clinical 
evaluation the veteran's lower extremities were found to be 
normal.  No history of any bilateral ankle problems was noted 
on his September 1985 medical history report.  A March 1990 
periodic physical examination report also indicates that upon 
clinical evaluation the veteran's lower extremities were 
found to be normal.  A March 1993 treatment report indicates 
the veteran was seen for right ankle pain after twisting his 
ankle while running.  No deformity was noted, but the ankle 
was noted to be swollen, with no limitation of motion or 
discoloration.  No diagnosis as to the right ankle was 
rendered.

During an April 1985 VA examination the veteran reported no 
bilateral ankle complaints, and no ankle abnormalities were 
noted.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

During a December 1996 VA orthopedic examination the veteran 
reported spraining both ankles in 1993, and that the right 
ankle was in a cast for one month.  X-rays of both ankles 
were normal.  The diagnoses were history of sprain, both 
ankles, with no significant residuals; no abnormality found 
on examination, both ankles.

No treatment reports indicating either complaints of, or 
treatment for, any bilateral ankle disorder, have been 
submitted.

Thus, there is no medical evidence of any current bilateral 
ankle disorder.  As such, it follows that there is no medical 
opinion of record which relates any bilateral ankle disorder 
with the veteran's active duty military service.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claim for 
service connection for a bilateral ankle disorder must be 
denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

II.  Evaluations

Initially, the Board finds the veteran's evaluation claims 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran is found to have presented claims which 
are not inherently implausible, inasmuch as service 
connection for the claimed disabilities has been granted by 
the RO decision on appeal, and the veteran has disagreed with 
the assigned evaluations.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Further, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to his claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that the ratings for the veteran's service-
connected disabilities are effective December 14, 1994, the 
date of the veteran's discharge from active duty.  Thus, the 
Board will consider whether higher ratings are warranted 
subsequent to that date.

A.  Residuals of closed subluxation fracture, 
metacarpophalangeal joint, left (minor) thumb

The veteran's service medical records indicate he suffered a 
subluxation fracture of the left thumb in 1994.  A closed 
reduction and pinning of the subluxed left thumb was 
performed.

A December 1996 VA orthopedic examination report indicates 
the veteran reported being right-handed.  He reported 
currently having a weak grip in his left thumb.  Upon 
physical examination he was noted to remove his socks using 
his left thumb very well.  No deformity of the metacarpal 
phalangeal joint of the left thumb was found, except for a 
slightly prominent joint.  The veteran was able to 
approximate all fingertips with the thumb, and all fingers 
approximate to the median crease of the palm.  His grip was 
noted to be good and strong.  No tenderness of the metacarpal 
phalangeal joint was noted.  Flexion and adduction of the 
thumb was found to be normal and not limited.  While X-rays 
revealed some irregularity of the proximal phalanx of the 
first digit of the left hand, the impression was no recent 
fracture or dislocation of the left thumb.  The diagnosis was 
fracture of the left thumb (metacarpal phalangeal joint) with 
no significant residuals.

Disabilities of the thumb are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5224, which rates 
ankylosis.  This is the only diagnostic code available for 
non-amputation bone disabilities of the thumb.  Where the 
particular disability for which the veteran is service 
connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
In the present case not only is the veteran's thumb not 
ankylosed, the December 1996 VA examination report indicates 
it is essentially normal.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Thus, the current medical evidence indicates the veteran's 
residuals of closed subluxation fracture, metacarpophalangeal 
joint, left (minor) thumb, are best rated as being 
noncompensable under 38 C.F.R. § 4.71a, DC 5224.  
Accordingly, the preponderance of the evidence is against his 
claim for a compensable rating for that disorder, for any 
period subsequent to December 14, 1994.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Mitral valve prolapse

The veteran's service medical records indicate he was 
diagnosed with mitral valve prolapse during his active duty 
military service.

A chest X-ray during the veteran's April 1985 VA examination 
was normal.

During his December 1996 cardiology examination he reported 
his last echocardiogram was in 1994.  He reported having 
periodic left arm pain brought on by very strenuous exertion, 
but reported no chest pain or shortness of breath.  Upon 
physical examination he was not dyspneic (out of breath) and 
no orthopnea (breathing discomfort) was found.  No edema of 
the legs was found, and no rales or rhonchi was present.  The 
S1 and S2 were of normal intensity.  A systolic click was 
heard in the mitral area, but the rhythm was regular.  Blood 
pressure was noted to be 130/80, and an electrocardiogram was 
normal, showing normal sinus rhythm.  The diagnosis was 
history of mitral valve prolapse.

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating heart disease, including 
valvular heart disease, as set forth in 38 C.F.R. § 4.104.  
See 61 Fed. Reg. 65207-65244 (1998).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  The RO has rated the veteran's 
mitral valve prolapse by analogy under 38 C.F.R. § 104, DC 
7000, which rates valvular heart disease.  See 38 C.F.R. 
§§ 4.20, 4.27; see also Lendenmann, supra; Pernorio, supra.  
Hence, the Board will consider the veteran's mitral valve 
prolapse under both the former and revised regulations.

The service connected mitral valve prolapse may be rated 
analogous to valvular heart disease under Diagnostic Code 
7000.

Under the former criteria, DC 7000 provides that, as an 
active disease and, with ascertainable cardiac manifestation, 
for a period of 6 months, a 100 percent evaluation is 
warranted.  As an inactive disease, with definite enlargement 
of the heart confirmed by roentgenogram and clinically; 
dyspnea on slight exertion; rales, pretibial pitting at the 
end of a day or other definite signs of beginning congestive 
failure; more than sedentary employment is precluded, a 100 
percent evaluation is warranted.  As an inactive disease, 
with the heart definitely enlarged; severe dyspnea on 
exertion, with elevation of systolic blood pressure, or with 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; when more than light 
manual labor is precluded, a 60 percent evaluation is 
warranted.  As an inactive disease, from the termination of 
an established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or a definitely 
enlarged heart, a 30 percent evaluation is warranted.  With 
identifiable valvular lesion, slight, if any dyspnea, the 
heart not enlarged; following established active rheumatic 
heart disease, a 10 percent evaluation is warranted.

Thus, as there is no current objective symptomatology shown, 
i.e., no identifiable valvular lesion, and no active disease, 
the veteran's mitral valve prolapse is best evaluated as 
noncompensable under the former 38 C.F.R. § 4.104, DC 7000.  
38 C.F.R. § 4.31.

Under the revised DC 7000, during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection, a 100 percent 
evaluation is warranted.  Thereafter, with valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in chronic congestive heart 
failure, or; when a workload of 3 METs or less, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent, a 100 percent evaluation is warranted.  With 
more than one episode of acute congestive heart failure in 
the past year, or; when a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent 
evaluation is warranted.  When a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
warranted.  When a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required, 
a 10 percent evaluation is warranted.

Thus, again, as there is no current objective symptomatology 
shown, and no continuous medication is required, and there is 
no active disease, the veteran's mitral valve prolapse is 
best evaluated as noncompensable under the revised 38 C.F.R. 
§ 4.104, DC 7000.  38 C.F.R. § 4.31.

Accordingly, the preponderance of the evidence is against a 
compensable evaluation for mitral valve prolapse for any 
period subsequent to December 14, 1994.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.

III.  A compensable evaluation in accordance with the 
provisions of 38 C.F.R. § 3.324

38 C.F.R. § 3.324 provides that when a veteran is suffering 
from two or more permanent service-connected disabilities of 
such character as to clearly interfere with normal 
employability, though none of the disabilities may be of 
compensable degree in accordance with the VA's Schedule For 
Rating Disabilities, a 10 percent rating may nonetheless be 
applied.

The VA examination reports reveal the veteran has little or 
no objective symptomatology associated with either of his 
service-connected disabilities.  It is demonstrated that 
these conditions are largely asymptomatic.  As reflected 
above, there is no indication that his service-connected 
disabilities have, currently or by history, been productive 
of impairment which would interfere with normal 
employability.  The evidence of record fails to establish 
impairment as a result of the veteran's current service-
connected disabilities, including impairment to an extent 
which would interfere with employment.  Pertinent substantial 
complaints or the need for regular treatment associated with 
the veteran's service-connected disorders are absent.  
Overall, the record indicates that the veteran's service-
connected disorders are productive of minimal, if any, 
impairment, and includes no evidence of any appreciable 
impact on the veteran's ability to function generally.  As 
such, the Board concludes that the preponderance of the 
evidence is against a 10 percent rating in accordance with 
the provisions of 38 C.F.R. § 3.324.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for a bilateral ankle disorder is denied.

A compensable rating for service-connected residuals of 
closed subluxation fracture, metacarpophalangeal joint, left 
(minor) thumb, is denied.

A compensable evaluation for mitral valve prolapse is denied.

A compensable evaluation in accordance with the provisions of 
38 C.F.R. § 3.324 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

